 239316 NLRB No. 50HARWICH INDUSTRIESHarwich Industries, Inc. and Graphic Communica-tions International Union, Boston Local 600M,
AFL±CIO, CLC. Case 1±CA±31533January 31, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGUpon a charge filed by Graphic CommunicationsInternational Union, Boston Local 600M, AFL±CIO,
CLC (the Union) on March 29, 1994, and an amended
charge filed on May 25, 1994, the General Counsel of
the National Labor Relations Board issued a complaint
on June 30, 1994, against Harwich Industries, Inc. (the
Respondent), alleging that it has violated Section
8(a)(5) and (1) of the National Labor Relations Act.
The Respondent filed an answer admitting all the alle-
gations in the complaint, adding only that it ceased op-
erations on March 18, 1994, and that on April 24,
1994, a Chapter 7 involuntary bankruptcy petition was
filed, and on June 22, 1994, an order for relief was en-
tered.On December 29, 1994, the General Counsel filed aMotion for Summary Judgment. On January 3, 1995,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. The Respondent filed no
response. The allegations in the motion are therefore
undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentThe Respondent's answer admits all the allegationsin the complaint. Although it asserts in its answer that
it has ceased operations and that an involuntary bank-
ruptcy petition has been filed and an order for relief
has been granted, it is well settled that the institution
of bankruptcy proceedings does not deprive the Board
of jurisdiction or authority to entertain and process anunfair labor practice case to its final disposition. Board
proceedings fall within 11 U.S.C. §362(b)(4) and (5),

the exception to the automatic stay provision for pro-
ceedings by a governmental unit to enforce its police
or regulatory powers. Phoenix Co., 274 NLRB 995(1985). Therefore, the Respondent has raised no issues
warranting a hearing.Accordingly, the Respondent having admitted all thefactual and legal allegations of the complaint, and in
the absence of any material issues warranting a hear-
ing, we grant the General Counsel's Motion for Sum-
mary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a corporation with an office andplace of business in Hyde Park, Massachusetts, has
been engaged in the printing of newspapers and other
commercial printing. Annually, the Respondent, in the
course and conduct of its business operations, pur-
chases and receives at its Hyde Park facility products,
goods, and materials valued in excess of $50,000 di-
rectly from points outside the Commonwealth of Mas-
sachusetts. We find that the Respondent is an employer
engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act and that the Union is a
labor organization within the meaning of Section 2(5)
of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The Unit and the Union's RepresentativeStatusThe following employees of the Respondent con-stitute a unit appropriate for collective-bargaining pur-
poses within the meaning of Section 9(b) of the Act:All employees of Respondent performing workdescribed in Article IV, Jurisdiction, of the par-
ties' collective bargaining agreement which is ef-
fective by its terms for the period May 1, 1989
to April 30, 1994 excluding guards and all super-
visors as defined in the Act.Since about November 17, 1965, and at all materialtimes, the Union has been the exclusive collective-bar-
gaining representative of the unit employees, and since
that date the Union has been recognized as such rep-
resentative by the Respondent. This recognition has
been embodied in successive collective-bargaining
agreements, the most recent of which was effective
from May 1, 1989, through April 30, 1994. At all
times since November 17, 1965, the Union, based on
Section 9(a) of the Act, has been, and is, the exclusive
collective-bargaining representative of the employees
in the unit.B. The Refusal to BargainSince about March 2, 1994, the Union has orally re-quested that the Respondent furnish the Union with the
following information:1. A copy of a trust mortgage agreement exe-cuted by Harry Pollack and dated March 1, 1994;2. The name of any potential buyer of the Re-spondent, together with the terms of any potential
sale.Since about March 23, 1994, the Union, in writing,has requested that the Respondent furnish the Union
with the following information: 240DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1To the extent that an employee has made personal contributionsto a fund that are accepted by the fund in lieu of the employer's
delinquent contributions during the period of the delinquency, the
Respondent will reimburse the employee, but the amount of such re-
imbursement will constitute a setoff to the amount that the Respond-
ent otherwise owes the fund.1. A list of employees of the Respondent withtheir wage rates, including any premiums;2. The amount of any wages, earned vacation,and severance pay due any employee under the
collective-bargaining agreement.The information requested by the Union, as de-scribed above, is necessary for, and relevant to, the
Union's performance of its duties as the exclusive col-
lective-bargaining representative of the unit employees.
Since about March 2 and 23, 1994, the Respondent has
failed and refused to furnish the Union with the infor-
mation requested by it as described above. By this
conduct, the Respondent has been failing and refusing
to bargain collectively with the exclusive collective-
bargaining representative of its unit employees in vio-
lation of Section 8(a)(5) and (1) of the Act.Since about September 29, 1993, the Respondenthas failed to continue in effect all the terms and condi-tions of the 1989±1994 agreement by ceasing to make
contractually mandated health and welfare payments
by the 10th of the month for which they are due. Since
about March 18, 1994, the Respondent has failed to
continue in effect all the terms and conditions of the
1989±1994 agreement by failing to make contractually
mandated severance and earned vacation payments.
The Respondent engaged in this conduct without the
Union's consent. The terms and conditions of employ-
ment described above are mandatory subjects for the
purposes of collective bargaining. By this conduct, the
Respondent has been failing and refusing to bargain
collectively with the exclusive collective-bargaining
representative of its unit employees, and has thereby
been engaging in unfair labor practices within the
meaning of Section 8(d) and Section 8(a)(5) and (1) of
the Act.CONCLUSIONOF
LAWBy failing and refusing to provide necessary and rel-evant information to the Union, ceasing to make con-
tractually mandated health and welfare payments by
the 10th of the month for which they are due, and fail-
ing to make contractually mandated severance and
earned vacation payments, the Respondent has engaged
in unfair labor practices affecting commerce within the
meaning of Section 8(a)(5) and (1) and Section 2(6)
and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.Specifically, having found that the Respondent hasfailed to provide the Union information that is relevant
and necessary to its role as the exclusive bargaining
representative of the unit employees, we shall order theRespondent to furnish the Union the information re-quested.Having found that the Respondent has violated Sec-tion 8(a)(5) and (1) by failing to make contractually re-
quired health and welfare payments by the 10th of the
month for which they are due, we shall order the Re-
spondent to make whole its unit employees by making
all such delinquent contributions, including any addi-
tional amounts due the funds in accordance with
Merryweather Optical Co., 240 NLRB 1213, 1216 fn.7 (1979). In addition, the Respondent shall reimburse
unit employees for any expenses ensuing from its fail-
ure to make the required contributions, as set forth in
Kraft Plumbing & Heating, 252 NLRB 891 fn. 2(1980), enfd. mem. 661 F.2d 940 (9th Cir. 1981), such
amounts to be computed in the manner set forth in
Ogle Protection Service, 183 NLRB 682 (1970), enfd.444 F.2d 502 (6th Cir. 1971), with interest as pre-
scribed in New Horizons for the Retarded, 283 NLRB1173 (1987).1Having found that the Respondent has violated Sec-tion 8(a)(5) and (1) by failing to make contractually re-
quired severance and earned vacation payments, we
shall order the Respondent to make the unit employees
whole for any losses attributable to its unlawful con-
duct. Backpay shall be computed in accordance with
Ogle Protection Service, supra, with interest as pre-scribed in New Horizons for the Retarded, supra.In light of the Respondent's representations in itsanswer that the Respondent ceased operations on
March 18, 1994, we shall order the Respondent to mail
a copy of the attached notice to the Union and to the
last known addresses of its former employees in order
to inform them of the outcome of this proceeding.ORDERThe National Labor Relations Board orders that theRespondent, Harwich Industries, Inc., Hyde Park, Mas-
sachusetts, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Refusing to bargain with the Union as the exclu-sive collective-bargaining representative of the unit
employees by failing to provide necessary and relevant
information to the Union, failing to make required
health and welfare payments by the 10th of the month
for which they are due, and failing to make contrac-
tually required severance and earned vacation pay-
ments to unit employees. 241HARWICH INDUSTRIES2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, furnish the Union with informationthat is necessary and relevant to its role as the exclu-
sive bargaining representative of the unit employees,
including the information requested orally by the
Union on and after March 2, 1994, and the information
requested in writing by the Union on March 23, 1994.(b) Make the delinquent health and welfare pay-ments, including any additional amounts due the funds,
and reimburse the unit employees for any expenses en-
suing from the Respondent's failure to make the re-
quired payments, in the manner set forth in the remedy
section of the decision.(c) Make all contractually required severance andearned vacation payments, in the manner set forth in
the remedy section of the decision.(d) On request, bargain with Graphic Communica-tions International Union, Boston Local 600M, AFL±
CIO, CLC as the exclusive collective-bargaining rep-
resentative of the employees in the following appro-
priate unit:All employees of Respondent performing workdescribed in Article IV, Jurisdiction, of the par-
ties' collective bargaining agreement which is ef-
fective by its terms for the period May 1, 1989
to April 30, 1994 excluding guards and all super-
visors as defined in the Act.(e) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(f) Post at its facility in Hyde Park, Massachusetts,and mail to the Union and to all unit employees, cop-
ies of the attached notice marked ``Appendix.''2Cop-ies of the notice, on forms provided by the Regional
Director for Region 1, after being signed by the Re-
spondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to employees are
customarily posted. Reasonable steps shall be taken bythe Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.(g) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with the Union asthe exclusive collective-bargaining representative of
our unit employees by refusing to provide necessary
and relevant information to the Union, failing to make
required health and welfare payments by the 10th of
the month for which they are due, and failing to make
contractually required severance and earned vacation
payments to unit employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, furnish the Union with infor-mation that is necessary and relevant to its role as the
exclusive bargaining representative of the unit employ-
ees, including the information requested orally by the
Union on and after March 2, 1994, and the information
requested in writing by the Union on March 23, 1994.WEWILL
remit the delinquent health and welfarepayments, including any additional amounts due the
funds, and WEWILL
reimburse the unit employees forany expenses ensuing from our failure to make the re-
quired payments, with interest.WEWILL
make all contractually required severanceand earned vacation payments, with interest.WEWILL
, on request, bargain with Graphic Commu-nications International Union, Boston Local 600M,
AFL±CIO, CLC as the exclusive collective-bargaining
representative of the employees in the following appro-
priate unit.All employees of the Employer performing workdescribed in Article IV, Jurisdiction, of the par-
ties' collective bargaining agreement which is ef-
fective by its terms for the period May 1, 1989
to April 30, 1994 excluding guards and all super-
visors as defined in the Act.HARWICHINDUSTRIES, INC.